Myrtle Steinmetz signed a contract and paid the agreed purchase price therefor and was entitled to a deed under her contract with Beacom-Manor, Inc. When she completed her payments and demanded a deed from Beacom-Manor, she was told that Beacom-Manor had been sold under execution to plaintiff Marshall Wisehart. Courts look beyond the corporate screen and disregard form for the purpose of doing equity. See Wofford v. Wofford, 176 So. 504. This case should not be decided upon the theory that no privity exists between the purchaser Wisehart at the executive sale but on the principle that right and justice should prevail and the action of the plaintiff below was a scheme, sham and device to advance his interest at the cost of an innocent purchaser.
  The decree should be reversed. *Page 755